Citation Nr: 1531465	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for giant left flank hernia repair with mesh.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for Parkinson's disease.

4.  Entitlement to service connection for residuals of the removal of the gallbladder.

5.  Entitlement to service connection for lung cancer with the partial removal of the right lung.

6.  Entitlement to service connection for residuals of the removal of kidney.

7.  Entitlement to service connection for the cause of the Veteran's death.

8.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, son


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.  He died in March 2014 while this appeal was pending.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2012; a statement of the case was issued in April 2014; and a substantive appeal was received in June 2014.   

The appellant presented testimony at a Board hearing in May 2015.  A transcript of the hearing is associated with the claims folder. 

In a November 2014 rating decision, the RO denied service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318.  The appellant filed a timely notice of disagreement with regards to these issues in January 2015.  The RO has yet to issue a statement of the case in response to the notice of disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

At the time of the Veteran's death, he had initiated an appeal as to the service connection claims discussed herein.  Following his death in March 2014, the Appellant filed a claim based upon her status as the Veteran's surviving spouse requesting to continue the claims.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the Appellant's claim to continue the Veteran's service connection claims and was accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the Appellant's request for substitution was granted (See VVA Doc. 11, 8/5/14).  The claims discussed herein have been certified to the Board for adjudication based upon substitution of the Appellant as the claimant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for giant left flank hernia repair with mesh; a heart condition; residuals of the removal of the gallbladder; the cause of the Veteran's death; and entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's Parkinson's disease was caused by exposure to toxins during service.

2.  The Veteran's lung cancer and partial removal of the right lung was caused by exposure to toxins during service.

3.  The removal of the Veteran's kidney was caused by exposure to toxins during service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).

2.  The criteria for an award of service connection for lung cancer with the partial removal of the right lung have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).

3.  The criteria for an award of service connection for residuals of the removal of kidney have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for Parkinson's disease, lung cancer with the partial removal of the right lung, and residuals of the removal of kidney were originally denied by way of a November 2010 rating decision.  Although the Veteran did not file a notice of disagreement, he submitted new and material evidence in the form of medical opinions from Dr. R.E. and J.A.K.  This new and material evidence prompted readjudication of the claim in January 1992.  Consequently, the November 2010 rating decision remained non-final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final). 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
At a May 2015 Board hearing, the appellant testified that she met the Veteran in 1958 (approximately a year after he was discharged from service).  She stated that he talked about being an infantryman.  He also stated that when he was stationed at Fort Ord, there was always an overpowering odor, especially in the evening.  He told her that sometimes they had to wear protective helmets (which the Veteran had referred to as chemical protective gear).  He also told her that they had to use industrial grade solvents to clean their weapons.  The appellant and her son testified that the Veteran was diagnosed with Parkinson's disease in 1994.  He was told that he had it for quite a while prior to diagnosis, and that Parkinson's disease can start very early in life and that people simply do not realize that they have it.  

The appellant testified that the Veteran's doctors (Dr. R.E. and J.A.K.) were initially reluctant to write positive nexus opinions for the Veteran because there was no proof that he had been exposed to Agent Orange.  However, when she provided a Parkman Institute study that showed that Parkinson's disease can appear 30-40 years after exposure to solvents, as well as showing the different metals used at Fort Ord, then the Veteran's doctors provided favorable opinions.  She stated that he began treating with Dr. R.E. in the mid-1990s and with Dr. J.A.K. in 2002.  

The appellant and her son testified that near the end of the Veteran's life (March 2014), the cancer had taken over his entire body and that an MRI revealed that he had skeletal cancer.  

The appellant submitted a newspaper article, purportedly from the Daily Republican Times and dated March 1955.  She retrieved the article from the library and it reflects that the Veteran received training at Fort Ord, California (VBMS, 6/10/14).

The appellant also submitted a November 2011 BBC article that cites an international study linking industrial solvents to Parkinson's disease.  (VBMS, 10/19/12, p. 25).  She also submitted an article regarding the environmental cleanup of Fort Ord (VBMS, 10/19/12, p. 1).  It stated that "Fort Ord is one of the most complex waste sites in the country.  The groundwater below Fort Ord is contaminated with chemicals that reach past the borders of the Fort and under the City of Marina.  The soil is filled with lead, unexploded ordnance, and other debris; and the air is filled with particulate matter and chemicals when the Army conducts annual burns to clear vegetation."  It also stated that "exposure to these chemicals can occur not only by drinking water, but also by cooking and bathing with contaminated water. During these activities, the chemicals in the water can be volatilized into the air and then inhaled." (VBMS, 10/19/12, p. 3).  It further stated that "there are forty-five chemicals of concern in the air, soil and water at Fort Ord.  These chemicals include heavy metals such as lead and volatile organic compounds like TCE.  The chemicals at Fort Ord are known to cause liver and kidney damage, birth defects, respiratory illness, and lower IQ levels in children, among others.  While not yet extensively understood, the synergistic or additive effects of the separate chemicals interacting may cause further health problems (VBMS, 10/19/12, p. 7).  Regarding cancer, the article stated that "one-third (33%) of the forty-five chemicals of concern at Fort Ord are probable or known carcinogens.  Among the cancers known to occur from these contaminants are leukemia, renal cancer, colon cancer, rectal cancer, and lung cancer." (VBMS, 10/19/12, p. 8).  The article included a complete list of chemicals of concern at Fort Ord (VBMS, 10/19/12, pgs. 9-12) and the appellant submitted the list to the Veteran's physicians for their medical opinions.     

A November 2010 correspondence from Dr. J.A.K. (VBMS, 12/16/10, p. 8) states that the Veteran was stationed in Germany in 1955, and that he trained in and around areas that were sprayed with pesticides.  He stated that at that time, one of the major components of insecticides was arsenic.  Dr. J.A.K. stated that there is a definite relationship between exposure to arsenic and the development of lung cancer.  He stated that the relationship between arsenic and kidney cancer is not as well established.  Heavy metals and aromatic hydrocarbons are more often associated with kidney cancer.

A December 2010 correspondence from Dr. R.E. (VBMS, 12/16/10, p. 1) states that the Veteran was followed in the Neurology Clinic for treatment of Parkinson's disease.  According to the Veteran, he was exposed to Agent Orange and possibly arsenic during active duty.  Dr. R.E. stated that "while we cannot say positively that his Parkinson's disease was caused by this exposure, these agents have been implicated in other cases of Parkinson's disease so that is a possibility in his case."

In an August 2012 correspondence written by nurse practitioner C.Y. and signed by Dr. R.E., they stated that they reviewed the Veteran's records reflecting that he was stationed at Fort Ord (a site of hazardous waste).  They also noted that Parkinson's Disease has now been recognized as potentially caused by environmental exposure to toxins.  They stated that "it is our opinion that more likely than not, that this exposure to the toxins present at Fort Ord and other places you were stationed (i.e: exposure to Agent Orange at another site) have strongly contributed to your contracting Parkinson's disease." (VBMS, 8/31/12)

Likewise, Dr. J.A.K. submitted an August 2012 correspondence in which he noted that the Veteran was stationed at Fort Ord, California in 1955.  He stated that the patient was present on base for three months and during that time, he was exposed to multiple chemicals, including arsenic, nickel, and chromium.  He noted that these chemicals are associated with an increased incidence of lung cancer and have been identified by the World Health Organization as carcinogens.  He also noted that there are multiple polyaromatic hydrocarbons on the list, and as a group these compounds have also been associated with an increased risk of lung cancer.  

In a March 2014 correspondence (VBMS, 3/27/14), Dr. M.B. stated that the Veteran had a history of multiple cancers including lung and kidney cancers, and then was diagnosed with widespread cancer that is thought to be of pancreaticobiliary origin based on test results.  

The Veteran's death certificate reflects that he died on March [redacted], 2014.  The cause of death was Parkinson's disease.

Analysis

Although the Veteran's personnel records have been lost or destroyed, the appellant has testified that the Veteran was stationed at Fort Ord.  Her testimony was substantiated by a newspaper article.  The Board finds that the appellant has produced sufficient evidence reflecting that the Veteran was stationed at Fort Ord, California.  Moreover, she has submitted evidence that Fort Ord was contaminated with various chemicals.  The Board notes that this evidence, as well as the appellant's testimony, has not been contradicted.  

Additionally, the appellant has submitted numerous medical opinions that substantiate her belief that the Veteran's Parkinson's disease, right lung disability, and kidney disability were caused by the chemicals he was exposed to during active duty in Fort Ord.  These medical opinions have not been contradicted and, overall, lead to a conclusion that the evidence is at least in equipoise on the question of nexus.  

Given the consistent and credible testimony of the appellant, the positive nexus opinions from the Veteran's treating physicians, and the fact that none of the appellant's contentions have been contradicted, the Board finds that the medical evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection for Parkinson's disease, lung cancer with the partial removal of the right lung, and residuals of the removal of kidney is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board notes that an RO letter dated January 2011 informed the Veteran (and thereby the appellant) of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the appellant may always file a timely notice of disagreement if she wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for Parkinson's disease is granted.

Entitlement to service connection for lung cancer with the partial removal of the right lung is granted.

Entitlement to service connection for residuals of the removal of kidney is granted.



REMAND

Giant left flank hernia repair with mesh; heart condition; residuals of the removal of the gallbladder

The Board has conceded that the Veteran was stationed at Fort Ord and that he was exposed to various chemicals.  However, none of the various medical opinions addressed the issue of whether the Veteran's left flank hernia, heart disability, or gallbladder disability were related to service, to include as due to exposure to chemicals at Fort Ord.  

The Board finds that VA opinions are necessary to determine whether it is at least as likely as not that these disabilities began during or were caused by service.  The examiner(s) should also address whether it is at least as likely as not that these disabilities were caused, or aggravated, by the Veteran's newly service connected disabilities. 

Cause of death, Dependency and Indemnity Compensation

As noted previously, the appellant filed a timely notice of disagreement in repose to a November 2014 rating decision.  The RO has yet to issue a statement of the case in response to the notice of disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  







Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain VA medical opinions for the purpose of determining the nature and etiology of the Veteran's left flank hernia repair, heart disability, and gallbladder disability.  The claims file must be made available to the examiner for review.  Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records; the examiner should opine:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left flank hernia began during or was causally related to exposure to chemicals during service, to include whether it was caused, or aggravated by, his service connected Parkinson's disease, lung cancer, or kidney disability.

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disability began during or was causally related to exposure to chemicals during service, to include whether it was caused, or aggravated by, his service connected Parkinson's disease, lung cancer, or kidney disability.
   
c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gallbladder disability (and subsequent removal) began during or was causally related to exposure to chemicals during service, to include whether it was caused, or aggravated by, his service connected Parkinson's disease, lung cancer, or kidney disability.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the appellant and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
  
3.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318.  The appellant and her representative should be clearly advised of the need to file a timely substantive appeal if the appellant wishes to complete an appeal from the determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


